DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10, 11-14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20120180514).
Regarding claim 1, Lee teaches a drain extension assembly (100) for an appliance (10) that provides fluid communication between an internal storage compartment (20) and an exterior environment (50, air movement by fan 90, paragraph 0105) via an appliance drain (45, 47) that collects and transfers liquid condensate from an evaporator (41, 43), the drain extension assembly comprising: a main body (annotated Fig. 4 below) with an inlet (annotated Fig. 4 below, 110) and an outlet (annotated Fig. 4 below), wherein the inlet is configured to be secured to said appliance drain (110 connected to 45 through 47) and the outlet is configured to be secured to an extension tube (120) that is configured to discharge said liquid condensate into a drain pan (80) disposed below a condenser (70); and a vacuum relief system (127, 170) providing selective fluid communication between the main body and the exterior environment (paragraph 0110-0112), the vacuum relief system including a pressure relief valve (180) provided at a wall (175, 171) of the main body (Fig. 4).

    PNG
    media_image1.png
    859
    379
    media_image1.png
    Greyscale

Regarding claim 2, Lee teaches an opening (179) is formed within the wall of the main body, and the pressure relief valve includes a door (180) movably secured to the main body so as to selectively close the opening in order to automatically equalize a pressure differential between an interior of the main body and the exterior environment (paragraph 0110-0112).
Regarding claim 3, Lee teaches the door is disposed within the interior of the main body (Figs. 4, 8-9).
Regarding claim 4, Lee teaches the door includes an outer flange (181) configured to rest against an interior surface of the wall of the main body.
Regarding claim 7, Lee teaches the door is pivotably secured to the main body (178) and is biased towards a position where the door closes the opening (Figs. 8-9).
Regarding claim 8, Lee teaches the wall is angled outwards from a center of the main body, (Fig. 4) and wherein a center of gravity of the door is provided at a spaced distance from a pivoting axis about which the door pivots such that the door is biased towards the position wherein the door closes the opening via gravity (paragraph 0110-0112).
Regarding claim 11, Lee teaches all the limitations of claim 11 including a cabinet (10) defining a storage compartment (20) ; an evaporative cooling system (Fig. 2)  configured to reduce a temperature of the storage compartment, and comprising an evaporator (41, 43), a condenser (70), and a compressor (60), wherein the evaporator is positioned within the storage compartment (Fig. 2), and the condenser and compressor are positioned within a machine compartment (50) located below and external to the storage compartment (Fig. 2), the machine compartment being in fluid communication with an exterior environment (air movement by fan 90, paragraph 0105). See rejection of claim 1.
Regarding claim 12, Lee teaches the main body is disposed within the machine compartment (Fig. 2) and immediately adjacent to a top wall (51) thereof.
Regarding claim 13, Lee teaches all the limitations of claim 13. See rejection of claim 2.
Regarding claim 14, Lee teaches all the limitations of claim 13. See rejection of claim 4.
Regarding claim 18, Lee teaches all the limitations of claim 13. See rejection of claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6, 9, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee n view of Hasegawa (US 20080047294).
Regarding claims 5 and 15, Lee teaches the invention as described above but fails to explicitly teach the door further includes a projection extending outwards therefrom, and wherein the projection is configured to be received within the opening when the outer flange rests against the interior surface of the wall so as to close the opening.
However, Hasegawa teaches the door further includes a projection (43) extending outwards therefrom, and wherein the projection is configured to be received within the opening (Fig. 9) when the outer flange (outer area surrounding 43) rests against the interior surface of the wall so as to close the opening (fig. 9) to prevent condensation.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the assembly of Lee to include a projection extending outwards therefrom, and wherein the projection is configured to be received within the opening when the outer flange rests against the interior surface of the wall so as to close the opening in view of the teachings of Hasegawa to prevent condensation. 
Regarding claims 6 and 16, the combined teachings teach the outer flange is planar and circumscribes the projection (Figs. 8-9 of Hasegawa).
Regarding claims 9 and 17, the combined teachings teach the door includes a pair of opposing projections (projections for 42a of Hasegawa) extending peripherally outwards therefrom (fig. 8 of Hasegawa), and wherein each projection of the pair of opposing projections is received within a respective cavity provided within the interior of the main body such that the door is pivotably secured to the main body (Figs. 8-9 of Hasegawa).
Regarding claim 20, Lee teaches all the limitations of claim 13. See rejection of claims 15-17.
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 10 and 19, the subject matter which is considered to distinguish from the closest prior art of record, Lee et al (US 20120180514). The prior art of record teaches an inclined a main body in contrast to the claimed features of t the main body comprises a downward slope extending between the inlet and the outlet, said downward slope including an angle of about 2.degree. to 10.degree.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763